DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 7/8/2022 is acknowledged.

Claims 16-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a2) as being anticipated by Hatakeyama et al (US 2019/0256538).

Regarding claim 1, Hatakeyama et al discloses the following compound (Page 13 – Compound (1-3-1):

    PNG
    media_image1.png
    432
    630
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula I, where n is zero (0); m is one (1); X is CRX, where RX is methyl; V is CRV, where RV is methyl; Z is CRII, where RII is methyl; R1 and R2 are phenyl substituted with R6, where R6 is methyl; and RI, RIII, RIV, RVI, RVII, RVIII, RIX, and RXI are H.

	Regarding claim 3, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, n is zero (0), X is CRX, V is CRV and Z is CRII.

Regarding claim 4, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, RX is methyl; RV is methyl; RII is methyl; R1 and R2 are phenyl substituted with R6, where R6 is methyl
 
Regarding claim 5, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, RI, RIII, RIV, RVI, RVII, RVIII RIX, and RXI are H; and RII, RV, and RX are methyl.

Regarding claim 6, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, RI, RIII, RIV, RVI, RVII, RVIII RIX, and RXI are H; and RII, RV, and RX are methyl.

Regarding claim 7, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, R1 and R2 are phenyl (Ph) substituted with methyl (Me).

Regarding claim 8, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, R1 and R2 are phenyl.

In light of the above, it is clear that Hatakeyama et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al a (US 2019/0256538).

The discussion with respect to Hatakeyama as set forth in Paragraph 5 above is incorporated here by reference.

	Regarding claim 9, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image1.png
    432
    630
    media_image1.png
    Greyscale
.
This compound does not correspond to the compound given by Formula (II), i.e.

    PNG
    media_image2.png
    133
    172
    media_image2.png
    Greyscale

recited in the present claims. However, the compound disclosed by the reference is but one embodiment and attention is directed to Formula (3) ([0128]), i.e.

    PNG
    media_image3.png
    346
    343
    media_image3.png
    Greyscale
,
where R1-R11 are H ([0034]). Accordingly, the disclosure of the reference encompasses Formula (II) of the present claims, i.e.

    PNG
    media_image2.png
    133
    172
    media_image2.png
    Greyscale
,
where R1 and R2 are phenyl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US  2019/0256538).

Regarding claim 1, Hatakeyama et al discloses the following compound ([0015] – (1)):

    PNG
    media_image4.png
    251
    269
    media_image4.png
    Greyscale
,
where X1 and X2 are ([0020]) – (X-1)):

    PNG
    media_image5.png
    97
    114
    media_image5.png
    Greyscale
,
where Ar is an aryl such as phenyl ([0021] and [0124]). The rings A, B, and C are heteroaryl rings such as pyridine ([0017] and [0114]). From the above, the reference discloses a compound encompassed by recited Formula (I), i.e.

    PNG
    media_image6.png
    306
    281
    media_image6.png
    Greyscale
,
where n is zero (0); m is one (1), X, V, and Z are N; R1 and R2 are phenyl; and RI-RXI are H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above n is zero (0); and X, V, and Z are N.

Regarding claim 9, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Formula (II), i.e.

    PNG
    media_image2.png
    133
    172
    media_image2.png
    Greyscale
,
where R1 and R2 are phenyl.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767